  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 1 of 14 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS


AT WORLD PROPERTIES, LLC,                      )
                                               )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )         Case No.
                                               )
                                               )         Judge
                                               )
@mortgage, LLC,                                )         JURY TRIAL DEMANDED
                                               )
                                               )
               Defendant.                      )



   COMPLAINT FOR WILLFUL TRADEMARK INFRINGEMENT; UNFAIR
           COMPETITION; AND DECEPTIVE PRACTICES

       Plaintiff, At World Properties, LLC (“@properties”), for its complaint against

defendant @mortgage, LLC (“@mortgage”), alleges as follows:

                                   Nature of the Action

       1.      @properties was founded in 1999 by Thad Wong and Mike Golden. These

two young men were highly successful real estate agents. Wong and Golden had started

their career helping buyers and sellers of residential real estate in the City of Chicago.

       2.      It was at the founding of @properties—over 20 years ago—that Wong and

Golden had their vision of a unique real estate brokerage house brand. This brand was to

be based on exceptional service delivered to buyers and sellers who were involved in one

of the most exciting, stressful, difficult transactions of a lifetime. @properties would

bring joy and skill to this consequential transaction.
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 2 of 14 PageID #:2




       3.      Over the 20 years, @properties has invested @properties’ time, energy,

and millions and millions of dollars building the @properties brand. @properties

registered the following trademark:




       4.      @properties has grown to be the largest real estate brokerage house in the

greater Chicago area, offering services in residential and commercial real estate. In 2019,

@properties founded a joint venture with Guaranteed Rate, Inc., called Proper Rate, LLC.

Through Proper Rate, @properties offers consumers in Illinois retail mortgage lending

services.

       5.      After 20 years building the @properties brand into the market leader that

@properties is in Illinois real estate services, along comes an individual, Matthew

Wilkerson, who registered the following trademark:




       6.      Mr. Wilkerson owns the company called @mortgage, LLC. This

individual has brazenly entered the Illinois real estate services market. @mortgage was




                                             2
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 3 of 14 PageID #:3




founded with a vision, apparently, of free riding on the years and years of concerted

effort and capital Wong and Golden devoted to building the @properties brand. In fact,

an @mortgage broker named Jonathan Scheeler admitted to instances of consumers

believing that @mortgage is affiliated with @properties.

                                         The Parties

       7.      At World Properties, LLC is an Illinois limited liability company with its

principal place of business in Chicago, Illinois.

       8.      @mortgage, LLC is an Illinois limited liability company with its principal

place of business in East Peoria, Illinois.

                                  Jurisdiction and Venue

       9.      This Court has jurisdiction over the @properties claims against

@mortgage pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338, and 1367.

@properties’ claims arise under the Lanham Act, 15 U.S.C. §§ 1051 et seq. and therefore

arise out of the laws of the United States; specifically, laws relating to trademarks.

       10.     This Court also has supplemental jurisdiction over @properties’ state law

claims pursuant to 28 U.S.C. § 1367 as they arise from the same operative facts or are

otherwise so related to the @properties Lanham Act claims that the Illinois claims form

part of the same case or controversy under Article III of the United States Constitution.

       11.     Personal jurisdiction over @mortgage is proper because @mortgage

operates an Illinois mortgage broker service. These claims arise directly from this service

@mortgage provides to consumers in Illinois.




                                              3
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 4 of 14 PageID #:4




        12.    Venue is proper in this District under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims alleged herein occurred in this

District.

                                        Background

@properties family of marks

        13.    @properties has grown to be the largest real estate broker in Illinois.

Although the beginnings of @properties were in residential transactions in the City of

Chicago, @properties has become a leader in all manner of real estate transactions,

residential and commercial, in Chicago and in the Chicago suburbs.

        14.    In 2019, @properties founded a joint venture with Guaranteed Rate, Inc.,

called Proper Rate, LLC. This venture offers retail mortgage lending services to Illinois

consumers, including consumers doing business with @properties looking to purchase

residential real property and who are in need of a loan and are referred to Proper Rate by

@properties and its individual real estate agents. The @properties website—

www.atproperties.com—links to the Proper Rate website.

        15.    Proper Rate describes its services as follows, “Proper Rate is a new

independent mortgage company offering homebuyers and homeowners personalized

lending services through a select team of the most highly experienced and dedicated

mortgage professionals in the industry. Powered by one of the nation’s largest mortgage

companies, with leading-edge technology and access to the best loan programs and rate

structures, you can expect that Proper Rate delivers all of the advantages of a big lender

with the hands-on service of a small firm.”




                                              4
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 5 of 14 PageID #:5




       16.    Proper Rate distinguishes itself from its competitors through Proper Rate’s

superior use of technology: “From Proper Rate’s industry leading Digital Mortgage,

which issues lightning-fast pre-approvals, to FlashClose℠, which simplifies and shortens

closing times, we have the tech that gets you home easily and quickly.”

        17.   This rise to the leader in the field has been due in part to @properties’

extraordinary investment in the @properties brand.

       18.    @properties has registered the @properties trademark, and a family of

strong trademarks has grown up around the @properties mark—set forth above with the

red “@” symbol. This table sets forth the basics regarding a sample of the @properties

trademark family:

       MARK             REG. NUMBER             REG. DATE        GOODS OR SERVICES

@DEVELOPMENTS          3391305             03/04/2008         Real estate brokerage services

@PROPERTIES            3790966             05/18/2010         Real estate brokerage services

@PROPERTIES IS         4415109             10/08/2013         Real estate property
CHICAGO                                                       management; Real estate
                                                              brokerage services

@HOME AGENT            3235255             04/24/2007         Providing on-line real estate
                                                              advertising information for the
                                                              purchase and sale of real estate,
                                                              namely, new home information
                                                              as to location, price, size, floor
                                                              plans, exterior photography
                                                              and/or artist's rendering and sales
                                                              office contact information

@PROPERTIES            4289814             02/12/2013         Real estate brokerage services
RESIDENTIAL

@PROPERTIES            4191923             08/14/2012         Real estate brokerage services



                                            5
    Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 6 of 14 PageID #:6



        MARK            REG. NUMBER            REG. DATE        GOODS OR SERVICES

COMMERCIAL

@PROPERTIES            4191924            08/14/2012         Real estate brokerage and real
RELOCATION                                                   estate consultancy services

@REPORT                4191925            08/14/2012         Real estate services, namely,
                                                             providing online sales and
                                                             market information to help users
                                                             determine pricing, market status
                                                             and the best neighborhoods
                                                             suited to their individual needs
                                                             and abilities.

@RENTALS               4808810            09/08/2015         Real estate agency services; Real
                                                             estate rental services; Real estate
                                                             property management

@PROPERTIES            4304615            03/19/2013         Financial planning, advisory and
FINANCIAL                                                    brokerage services; Insurance
                                                             agency and brokerage services

@FINANCIAL             4408256            09/24/2013         Financial planning, advisory and
                                                             brokerage services; Insurance
                                                             agency and brokerage services

@COMMERCIAL            4526144            05/06/2014         Real estate brokerage services

LOVE WHERE YOU'RE      4805220            09/01/2015         Real estate brokerage and real
@                                                            estate rental services

@FINANCIAL             5014438            08/02/2016         Investment advisory services;
INVESTMENTS                                                  Financial Planning.

@RELOCATION            4616624            10/07/2014         Real Estate Brokerage Services




        19.    @properties has always and continues to invest and spend substantial

capital on marketing the @properties brand, including marketing each of the marks listed

                                           6
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 7 of 14 PageID #:7




above. Attached hereto as “Exhibit A” is the declaration of Thad Wong setting forth

some of the evidence @properties will use to demonstrate the strength of @properties’

family of marks.

@mortgage infringes the @properties family of marks

       20.     On December 7, 2020, an @properties broker received a preapproval letter

from one of her buyers. The @properties agent is Kristen Eccles, and she was surprised

to read that the preapproval came from a mortgage broker called @mortgage.

       21.     Ms. Eccles was especially surprised that the @mortgage letterhead

featured the red “@” symbol—just like her firm’s in the @properties trademark. What

was confusing to Ms. Eccles was that @properties offered mortgage brokerage services

through Proper Rate. Ms. Eccles had never heard of @mortgage and doubted @mortgage

was an @properties company.

       22.     On the same day that Ms. Eccles received the @mortgage preapproval,

December 7, 2020, she forwarded the @mortgage preapproval to Jim Barcelona, who is

an @properties managing broker in the western Chicago suburbs. On the same day,

December 7, 2020, Mr. Barcelona forwarded the @mortgage information to Thad Wong,

who immediately directed counsel to @properties to send a cease and desist letter to

@mortgage.

       23.     On December 11, 2020, @properties demanded that @mortgage stop

using the @mortgage trademark and assign the trademark registration to @properties.

       24.     Ms. Eccles is working with her buyer who had the @mortgage

preapproval. On January 22, 2021, as part of the service she is providing to her buyer,

Ms. Eccles called the @mortgage agent who had signed the preapproval, named Jonathan



                                            7
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 8 of 14 PageID #:8




Scheeler. Ms. Eccles needed to confirm the information contained in the preapproval. Ms.

Eccles also asked Mr. Scheeler whether @mortgage is affiliated with @properties. Mr.

Scheeler answered that @mortgage is not affiliated with @properties. Mr. Scheeler added

that Mr. Scheeler had been asked many times before by consumers whether @mortgage

was affiliated with @properties.

       25.     Upon information and belief, @mortgage adopted, registered, and uses the

@mortgage mark with full knowledge of, and in willful disregard of @properties’

intellectual property rights, and with the intent to take advantage of the goodwill that

@properties has developed in the @properties trademarks.

                      Count 1: Federal Trademark Infringement

       26.     @properties re-alleges the preceding paragraphs as if fully set forth herein.

       27.     @mortgage’s acts are likely to cause confusion, mistake or deception as to

source, affiliation, or sponsorship, in violation of 15 U.S.C. § 1114.

       28.     Upon information and belief, @mortgage adopted, registered, and uses the

@mortgage mark with full knowledge of, and in willful disregard of @properties’

intellectual property rights, and with the intent to take advantage of the goodwill that

@properties has developed in the @properties trademarks, making this an exceptional

case pursuant to 15 U.S.C. § 1117.

       29.     Upon information and belief, defendant’s conduct is willful, deliberate,

intentional, and in bad faith, making this an exceptional case.

       30.     @properties has been, and will continue to be, damaged by defendant’s

infringement in an amount to be determined at trial.




                                              8
  Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 9 of 14 PageID #:9




       31.     Defendant’s acts also are greatly and irreparably damaging to @properties

and will continue to damage @properties unless enjoined by the Court such that

@properties is without an adequate remedy at law.

                         Count 2: Federal Trademark Dilution

       32.     @properties re-alleges the preceding paragraphs as if fully set forth herein.

       33.     @properties trademarks are inherently distinctive and famous under 15

U.S.C. § 1125(c).

       34.     Defendant’s unlawful use of the @properties trademarks in commerce

began long after the @properties trademarks became famous.

       35.     Defendant’s conduct causes, and will continue to cause, dilution of the

distinctive quality of the famous @properties trademarks.

       36.     Upon information and belief, defendant adopted, registered, and uses the

@mortgage trademark with full knowledge of the @properties trademarks, and with the

willful intention to trade on @properties’ reputation and/or cause dilution of the famous

@properties trademarks, making this an exceptional case pursuant to 15 U.S.C. § 1117.

       37.     Upon information and belief, defendant’s conduct is willful, deliberate,

intentional, and in bad faith, making this an exceptional case.

       38.     @properties has been, and will continue to be, damaged by defendant’s

infringement in an amount to be determined at trial.

       39.     Defendant’s acts also are greatly and irreparably damaging to @properties

and will continue to damage @properties unless enjoined by the Court such that

@properties is without an adequate remedy at law.




                                             9
Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 10 of 14 PageID #:10




                          Count 3: Federal Unfair Competition

       40.     @properties re-alleges the preceding paragraphs as if fully set forth herein.

       41.     Defendant’s acts are likely to cause confusion or mistake, or to deceive as

to defendant’s affiliation, connection, or association with @properties, or as to the origin,

sponsorship, or approval of defendant’s goods and services. Defendant’s acts constitute

unfair competition in violation of 15 U.S.C. § 1125(a)(1)(A).

       42.     Upon information and belief, defendant’s conduct is willful, deliberate,

intentional, and in bad faith, making this an exceptional case.

       43.     @properties has been, and will continue to be, damaged by defendant’s

infringement and unfair competition in an amount to be determined at trial.

       44.     Defendant’s acts also are greatly and irreparably damaging to @properties

and will continue to damage @properties unless enjoined by the Court such that

@properties is without an adequate remedy at law.

                   Count 4: Deceptive Practices Under Illinois Law

       45.     @properties re-alleges the preceding paragraphs as if fully set forth herein.

       46.     Defendant has knowingly and willfully engaged in deceptive trade

practices within the meaning of the Illinois Uniform Deceptive Trade Practices Act, 815

ILCS §§ 510/1 et seq. by causing likelihood of confusion or misunderstanding as to the

source, origin, or sponsorship of the parties’ respective products or services; causing

likelihood of confusion or of misunderstanding as to the affiliation, connection, or

association of defendant or its products and services with @properties products and

services; and using deceptive representations or designations of origin in connection with

defendant’s products and services.


                                             10
Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 11 of 14 PageID #:11




       47.     The unauthorized use by defendant of the @properties trademarks is

causing and is likely to cause substantial injury to the public and to @properties, and

@properties has no adequate remedy at law for this injury. @properties is entitled to

injunctive relief and to an award of its costs and attorney’s fees under 815 ILCS § 510/3.

                      Count 5: Common Law Unfair Competition

       48.     @properties re-alleges the preceding paragraphs as if fully set forth herein.

       49.     Defendant’s acts constitute common law trademark infringement in

violation of the common law of the various states, including the state of Illinois.

       50.     Upon information and belief, defendant’s conduct is willful, deliberate,

intentional, and in bad faith.

       51.     Defendant’s acts are greatly and irreparably damaging to @properties and

will continue to damage @properties unless enjoined by the Court such that @properties

is without an adequate remedy at law.

                                     Prayer for Relief

       Based on these allegations, @properties respectfully requests that the Court enter

the following judgment in favor of @properties and against @mortgage:

       1.      Enter judgment that defendant has violated the Lanham Act, 15 U.S.C. §§

1114, 1125; 815 ILCS §§ 510/1, et seq., and Illinois common law, and that such

violations were willful and intentional, making this an exceptional case;

       2.      Issue a preliminary and permanent injunction enjoining and restraining

defendant and its officers, agents, servants, employees, successors, assigns, and all other

persons acting in concert or in participation with, or affiliated with them, jointly and

severally, from directly or indirectly engaging in any further trademark infringement,


                                             11
Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 12 of 14 PageID #:12




trademark dilution, unfair competition, or deceptive business practices, including making,

offering for sale, or selling any products that feature marks confusingly similar to the

@properties trademarks, or any other trademarks or trade dress owned by @properties;

       3.      Require defendant to immediately recall from all distribution channels all

products, packaging, advertising, and promotional materials bearing or infringing on the

@properties trademarks, or any other trademarks or trade dress owned by @properties;

       4.      Require defendant to immediately deliver to @properties for destruction

all products, packaging, advertising, and promotional materials bearing or infringing on

the @properties trademarks, or any other trademarks or trade dress owned by

@properties, pursuant to 15 U.S.C. § 1118;

       5.      Require defendant to immediately cease sales of the products described

above on its website and in any other locations on the Internet, including other websites

owned or operated by defendant or any of their affiliates, and any social media platforms

owned or operated by defendant or any of their affiliates;

       6.      Order defendant to account to @properties all profits wrongfully derived

by their unlawful conduct and to pay to @properties:

               a.      all monetary actual and/or statutory damages sustained and to be

       sustained by @properties as a consequence of defendant’s unlawful conduct,

       including lost profits and corrective advertising damages, in an amount to be

       determined at trial;

               b.      all profits, gains, and advantages obtained by defendant from its

       unlawful conduct;




                                             12
Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 13 of 14 PageID #:13




                   c.     exemplary damages, including treble damages resulting from

          defendant’s unlawful conduct;

                   d.     pre-judgment interest on all damages; and

                   e.     @properties’ costs and disbursements in this action, including its

          reasonable attorney’s fees.

          7.       Direct that defendant file with this Court and serve on counsel for

@properties within thirty days after entry of any injunction issued by the Court, a sworn

written statement pursuant to 15 U.S.C. § 1116 setting forth in detail the manner and

form in which defendant has complied with the injunction; and

          8.       Order any such other or further relief as the Court may deem just and

proper.

          @properties demands a jury trial on all issues triable by jury according to the U.S.

Constitution.

          Pursuant to Local Rule 3.2, @properties certifies that @properties has no publicly

held affiliates.

Date: April 19, 2021                                     /s/ Matthew M. Wawrzyn
                                                         Matthew M. Wawrzyn (#6276135)
                                                         matt@wawrzynlaw.com
                                                         WAWRZYN LLC
                                                         200 East Randolph Street, Suite 5100
                                                         Chicago, IL 60601
                                                         (312) 235-3120 (telephone)
                                                         (312) 233-0063 (facsimile)

                                                         Counsel for At World Properties,
                                                         LLC




                                                13
Case: 1:21-cv-02097 Document #: 1 Filed: 04/19/21 Page 14 of 14 PageID #:14




                                    14
